t c memo united_states tax_court estate of aaron u jones donor deceased rebecca l jones and dale a riddle personal_representatives petitioners v commissioner of internal revenue respondent docket no filed date d john thornton and kevin c belew for petitioners kelley a blaine amy b ulmer erik w nelson and janice b geier for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined a deficiency in gift_tax of dollar_figure after concessions the issues for decision are the valuations as of date the valuation_date of the following equity interests transferred as gifts dollar_figure limited_partner units in seneca jones timber co sjtc big_number shares of class b nonvoting_stock in seneca sawmill co ssc big_number shares of class b nonvoting_stock in ssc and big_number shares of class a voting_stock in ssc findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference mr jones resided in oregon when the petition was timely filed after mr jones’ death on date mr riddle and ms jones who also resided in oregon when the petition was filed were appointed as personal_representatives of the estate unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent conceded that the estate is not liable for accuracy-related_penalties under sec_6662 and that the estate’s net-net gift arrangement is permissible subject_to rule_155_computations i history of the seneca companies a founding of seneca sawmill co mr jones established ssc in eugene oregon in as an oregon corporation ssc employed people during its first year in operation and manufactured million board feet of dimensional lumber ssc has significantly expanded its operations since its organization it built a lumber storage shed and expanded its log pond in purchased an adjacent mill facility and built a barker for its mills in and paved and expanded the lumber and log yards and added a chipper in before remodeling the dimension sawmill in ssc expanded its log yard twice more in and and built a new mill in ssc built its stud mill in and further expanded its log yard and eliminated its log pond in b acquisition of timberlands and founding of seneca jones timber co from its founding through the 1980s ssc was largely dependent on timber from federal lands mr jones began to consider acquiring timberlands in the early to mid-1980s when environmental regulations put continued access to federal timberlands at risk in when mr jones became convinced that ssc soon would be unable to rely on timber from federal lands he purchased approximately big_number acres of timberland from the woolley family in mr jones purchased an additional big_number acres of timberland from champion international and big_number acres from pope talbot on date mr jones formed sjtc an oregon limited_partnership to invest in acquire hold and manage timberlands and real_property and to incur indebtedness and he contributed the timberlands he purchased in and in exchange for an interest mr jones contributed the timberlands to sjtc rather than ssc because of tax and liability concerns sjtc’s timberlands were intended to be ssc’s inventory ssc and sjtc share headquarters in eugene which were built in ssc owns a interest in sjtc as the sole general_partner as general_partner ssc has broad powers to manage and control sjtc in ssc continued expanding with the construction of its log merchandiser complex in ssc modified its stud mill to increase production length capabilities and in built a stud mill facility capable of handling smaller logs--as small as four inches in diameter--called a hewsaw line ii operations and management of the seneca companies a ssc ssc considers itself to be among the best lumber manufacturers in the world ssc’s two mills--its dimension and stud mills--are technologically advanced and enable it to deliver high-quality products quickly while demanding a higher price than its competitors some of the technological advancements featured in ssc’s mills were developed by mr jones and ssc owns more than patents the annual production capacities of the dimension mill and the stud mill are million board feet and over million board feet respectively in the dimension mill produced million board feet and the stud mill produced million board feet ssc sells its lumber around the country although the bulk of its sales are made in the western united_states ssc’s customers can pick up their lumber orders at the mills or have them shipped by truck or railroad flatcar depending on the size of the order as of the valuation_date ssc’s dimension and stud lumber were used primarily to build houses and therefore its lumber sales were almost completely dependent on housing starts as of the valuation_date ssc’s largest supplier of logs was sjtc although its production capacity required it to purchase additional logs elsewhere in ssc purchased of the logs it milled directly from sjtc additionally it acquired of its logs indirectly from sjtc through timber trades with roseburg forest products roseburg see infra pp ssc bought of its logs from third-party sellers and was stumpage or purchased under government contract because ssc purchases federal timber it is prohibited from selling its lumber outside the united_states ssc’s management team as of the valuation_date was as follows name aaron jones richard t re dale a riddle gary brokaw todd payne scott keep ted bennett wayne madsen anita rea jody jones position president chief_executive_officer and chairman of the board senior vice president general manager and assistant secretary senior vice president of legal affairs vice president chief financial officer secretary and treasurer vice president--timber management vice president--land and timber superintendent--production logging manager controller senior vice president--property development as of the valuation_date ssc employed employees who were classified as executive administrative or manufacturing ssc’s manufacturing employees included approximately to skilled mill workers to semiskilled workers and approximately laborers in ssc elected to be taxed as an s_corporation it was on the valuation_date and continues to be an s_corporation b sjtc sjtc held approximately dollar_figure billion board feet of timber over big_number acres in western oregon as of the valuation_date most of sjtc’s trees are located in lane and douglas counties but some are located in benton coos curry josephine and linn counties almost all of its timberland was acquired in the three initial purchases in and sjtc sought and continues to seek to add to its tree farms but it has found it difficult to compete for acquisitions with timber investment management organizations timos and real_estate_investment_trusts reits the predominant species on sjtc’s timberlands was douglas fir although sjtc’s timber also included hemlock fir western red cedar red alder and a timo is an investment manager that specializes in large investments in timberland timos do not own timberlands rather they typically find and purchase timberland for clients as investments and then manage those investments for their clients timos and reits do not practice sustained yield harvesting others timber is a long-term asset that increases in value as it grows but only to a point the range of merchantability--during which the timber is of prime harvesting maturity--for timberlands similar to sjtc’s typically begins pincite years sjtc typically harvested its trees when they were to years old sjtc practiced sustained yield harvesting which means it limited its harvest to the growth of its tree farms in doing so sjtc used a model that projects out years assuming a 50-year growth term to determine its annual yield each year sjtc also used computer programs including geographic information systems such as arcgis--which is targeted to tree farm needs--and a timber inventory management system to create map chart visualize and analyze data sets to optimize its operation the land management practices employed by sjtc often surpassed those mandated by the sustainable forestry initiative program--in which sjtc is a participant--and the oregon forest practices act with respect to sustainable timber production reforestation wildlife protection air and water protection road construction and recreational activities sjtc prepared its timberland soil and sites to maximize growth participated in cooperatives that produce high-quality seeds selected high-quality seedlings from several nurseries planted the seedlings by hand and protected the seedlings from predators sjtc protected its trees from bears and ensured that they had enough space nutrients and water to grow to maturity sjtc’s road maintenance staff oversaw the construction and maintenance of access roads in addition sjtc participated in state and local_government water rehabilitation efforts and in wildfire prevention and suppression efforts sjtc’s management team was identical to that of ssc and was paid_by ssc sjtc had employees on the valuation_date composed of administrative and forestry staff sjtc relied on ssc for human resources legal services and its controller and it paid a dollar_figure million annual fee for administrative services to ssc it also used independent contractors for most of its activities on the tree farm including planting seedlings road construction and harvesting trees sjtc’s forestry staff oversaw between and contractors to ensure that they completed their tasks according to sjtc’s standards and objectives in sjtc harvested big_number board feet of timber approximately of the timber it harvested--big_number board feet--was sold to ssc sjtc also traded logs from its tree farms that were closer to roseburg’s mills for roseburg’s logs that were closer to ssc’s mills in order to reduce hauling costs including the roseburg trades approximately of sjtc’s harvested logs went to ssc sjtc charged ssc the highest price that ssc paid for logs on the open market the only logs that sjtc did not directly or indirectly sell to ssc were logs that ssc’s mills were not capable of processing in sjtc made trades with roseburg equal to approximately of the logs it harvested in addition sjtc had an agreement with roseburg to engage in tax- deferred timberland exchanges to improve the site class of the timberlands and to acquire land that was easier to access these exchanges involved extensive due diligence c third-party and intercompany loans sjtc and ssc were joint parties to their third-party credit agreement bank loans were reported on sjtc’s books because its property--its timber--served as collateral without sjtc’s timber ssc was not likely to be able to obtain financing on its own management would apply borrowed cash where it was needed transferring it without restriction and documenting it as a loan from sjtc and when ssc generated revenue by selling processed logs it transferred money in the form of a loan or a receivable to sjtc to repay the bank loans that sjtc had taken out against its timber on the valuation_date ssc held a dollar_figure million receivable from sjtc the companies did not require collateral and they charged interest at the rate specified in their bank loan agreement mr brokaw completed financial projections at the end of each year to be included in the annual statements provided to lenders in preparing these projections he gathered necessary information such as log prices and tree harvest and mill production numbers from across the seneca companies the annual projections were premised on the most likely outcome d formation of seneca sustainable energy during the mid-1990s ssc began to notice a shift in market preferences from green lumber which still has the natural moisture in trees to dry lumber which has had the moisture removed ssc produced green lumber almost exclusively until the early to mid-2000s at which point it became clear that it would have to move from green to dry lumber to produce dry lumber ssc had to build dry kilns and a boiler which it planned to power with the sawdust and bark that remained after it cut the logs into lumber ssc decided to take advantage of federal government incentives and a vibrant energy market it built a renewable energy plant to create steam energy to heat its dry kiln and to sell onto the electrical grid in mr jones formed a separate_entity seneca sustainable energy llc sse to own and manage the renewable energy plant the renewable energy plant was estimated to cost approximately dollar_figure million while ssc’s management planned for sse to finance construction of the plant by getting a construction loan from a bank ssc was forced to borrow against sjtc’s timberlands because the state of the economy made banks hesitant to make construction loans in sjtc advanced sse dollar_figure in growing to over dollar_figure million by e symbiotic relationship between sjtc and ssc sjtc and ssc while separate legal entities operated in tandem in furtherance of ssc’s sawmill business sjtc’s formation and its subsequent activities were for the benefit of ssc starting in mr jones purchased what would become sjtc’s timberlands after becoming convinced that ssc’s continued access to federal timberlands--its primary source of logs--was at risk sjtc since its formation has aimed to expand its timberland holdings under the theory that making a steady stream of timber available to ssc allows ssc to avoid having to fight for a limited supply of timber on the open market and gives it a better chance to succeed and flourish to this end sjtc sells--either directly or through trades--all of the logs it can to ssc selling only logs incompatible with ssc’s equipment to third parties ssc’s ability to use sjtc’s timberlands to secure bank loans also has been integral to ssc’s operations particularly during the subprime mortgage crisis even as sjtc reduced its harvest and ssc was forced to cut back on staff hours sjtc’s timberlands allowed ssc to obtain loans to maintain cashflow and to finance the construction of the renewable energy plant at a time when construction loans were not typically available and aside from ssc’s general_partner interest in sjtc the ownership of ssc and sjtc as of the valuation_date was virtually the same mr jones owned the bulk of the shares or units and each of his daughters--rebecca jones kathleen jones and jody jones--owned a small interest ssc’s management team managed sjtc and sjtc paid ssc a fee for administrative services including human resources legal services and accounting and as noted above sjtc and ssc lent money back and forth sending cash where it was most needed and charging each other the interest rate they negotiated with institutional lenders iii effects of economic crisis on operations as of the valuation_date the united_states was experiencing severe economic turmoil amidst the subprime mortgage crisis especially in the housing market housing starts which measure new residential construction projects during a given period declined in the united_states from million units in early to big_number units in early the crisis required ssc to reduce production it also reduced the hours that its employees worked so that it could avoid layoffs the crisis also prompted sjtc to reduce its timber harvest between and minimizing the number of logs it sold at depressed prices while its unharvested timber continued to appreciate other companies in the area that did not own timberlands were not able to survive the recession because they were unable to generate sufficient cashflows or borrow money at affordable interest rates in the midst of the recession in early roseburg a competitor with neighboring timberlands approached sjtc about a timberland exchange because roseburg was concerned about its compliance with loan covenants ssc’s management team completed revised financial projections for both sjtc and ssc in date to assess their abilities to comply with their own loan covenants using the same process to complete the date projections that it used to complete its regular yearly financial projections the date projections showed more pessimistic results than the projections sjtc completed for and at yearend sjtc agreed to the exchange to boost its revenue for generally_accepted_accounting_principles purposes to ensure compliance with its own loan covenants and to improve its land access and site class iv ownership of seneca companies and gifts a ssc ssc had the authority to issue big_number shares of class a common_stock and big_number shares of class b common_stock ssc shareholders were entitled to one vote per share of class a stock on matters voted on by shareholders holding class b stock did not entitle shareholders to vote as of the valuation_date ssc had issued all big_number shares of class a stock and big_number shares of class b stock immediately before the gifts of ssc stock the ownership of ssc was as follows owner aaron u jones dale a riddle1 rebecca jones kathleen jones jody jones class a shares class b shares big_number big_number big_number big_number big_number mr riddle was a shareholder as trustee of the aaron u jones children’s trust ssc’s shareholders could not sell give away or transfer their ssc stock unless they did so in compliance with the buy-sell_agreement any sale of ssc stock that caused ssc to cease to be an s_corporation would be null and void under the buy-sell_agreement unless ssc and shareholders of a majority of its outstanding shares gave their consent if an ssc shareholder intended to sell give away or transfer ssc stock to a person other than a family_member the shareholder had to notify ssc which had the right_of_first_refusal with respect to those shares if ssc declined to purchase the shares the other shareholders were given the option to purchase them if ssc or the other shareholders did exercise their option to purchase shares the purchase_price was the fair_market_value of the shares fair_market_value for purposes of the buy-sell_agreement was to be mutually agreed upon or if the parties could not come to an agreement determined by an appraisal under the buy-sell_agreement the reasonably anticipated cash distributions allocable to the shares had to be considered and discounts for lack of marketability lack of control and lack of voting rights had to be applied in determining the fair_market_value b sjtc ssc as sjtc’s general_partner made all management decisions for sjtc and had full control_over its business ssc’s broad powers as the general_partner of sjtc included the powers to buy sell and exchange timberlands and partnership property to plant trees harvest timber and sell logs and to incur indebtedness limited partners did not participate in the sjtc’s management although they had the right to vote on the continuation of sjtc the appointment of a successor as general_partner the admission of an additional general_partner the dissolution of sjtc and amendments to the partnership_agreement the unanimous consent of all partners was required to admit an additional general partner or to dissolve sjtc immediately before the gifts of sjtc partnership units the ownership of sjtc was as follows owner aaron u jones ssc rebecca jones kathleen jones jody jones general_partner units limited_partner units big_number -0- -0- -0- big_number big_number big_number big_number under sjtc’s partnership_agreement limited partners were restricted in their ability to transfer their interests in sjtc no transfer of sjtc partnership units was valid if it would terminate the partnership for federal or state tax purposes the consent of all partners was required for the substitution of a transferee of sjtc partnership units as a limited_partner a transferee who was not substituted as a limited_partner would be merely an assignee of allocations of partnership profits and loss limited partners were also subject_to a buy-sell_agreement which restricted transfers of their interests in sjtc it mirrored ssc’s buy-sell_agreement any transfers that would terminate sjtc’s partnership status for tax purposes were void sjtc and then the other limited partners were granted a right_of_first_refusal before a limited_partner transferred his or her units and a determination of fair_market_value had to take into account lack of marketability lack of control lack of voting rights of an assignee and the reasonably anticipated cash distributions allocable to the units c gifts and succession plan in mr jones began to create a succession plan to ensure that his family businesses remained operational in perpetuity as part of this plan he formed the following family and generation-skipping trusts on date to which interests in the companies would be transferred as gifts trust aaron u jones voting_stock trust kathleen jones hall family_trust trustee dale riddle beneficiary issue of aaron jones kathleen jones hall kathleen jones hall and her issue during her lifetime and after her death her children jody jones and her issue during her lifetime and after her death her children rebecca jones and her issue during her lifetime and after her death her children jody jones family_trust jody jones rebecca jones family_trust rebecca jones kathleen jones hall trust kathleen jones hall kathleen jones hall jody jones trust rebecca jones trust jody jones rebecca jones jody jones rebecca jones on the valuation_date mr jones gave blocks of stock in ssc in the following amounts trust class a shares class b shares aaron u jones voting_stock trust kathleen jones hall family_trust jody jones family_trust rebecca jones family_trust kathleen jones hall trust jody jones trust rebecca jones trust big_number -0- -0- -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number in addition mr jones made gifts to each of his daughters--rebecca jones kathleen jones hall and jody jones--of blocks of dollar_figure sjtc limited_partner units and big_number shares of class b nonvoting_stock in rifle range road corp rifle range immediately after the gifts were made the ownership of ssc was as follows owner aaron u jones aaron u jones voting_stock trust dale riddle1 rebecca jones kathleen jones hall jody jones rebecca jones family_trust kathleen jones hall family_trust jody jones family_trust rebecca jones trust kathleen jones hall trust jody jones trust class a shares class b shares big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- big_number -0- -0- big_number big_number big_number big_number big_number big_number mr riddle was a shareholder as trustee of the aaron u jones children’s trust immediately after the gifts were made the ownership of sjtc was as follows owner aaron u jones ssc rebecca jones kathleen jones hall jody jones general_partner units limited_partner units dollar_figure -0- -0- -0- big_number big_number big_number big_number mr jones signed net-net gift agreements with each of his daughters in which his daughters assumed liability for the gift_tax and estate_tax associated with the transfers made on the valuation_date mr jones timely filed his form_709 united_states gift and generation- skipping transfer_tax return for the tax_year along with valuation reports for ssc and sjtc prepared by columbia financial advisors inc columbia financial columbia financial came to the following valuation conclusions shares units ssc class a voting ssc class b nonvoting ssc class b nonvoting sjtc limited_partnership units value per share unit value of block dollar_figure dollar_figure big_number big_number big_number in the notice_of_deficiency respondent made the following determinations of value shares units ssc class a voting ssc class b nonvoting ssc class b nonvoting sjtc limited_partnership units rifle range class b1 value per share unit value of block dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number the estate has not introduced any evidence or made any argument regarding respondent’s adjustments to the block of rifle range stock transferred as gifts we therefore deem those conceded v expert valuation reports both parties submitted expert reports providing valuations of the blocks of sjtc limited_partnership units transferred by mr jones the estate submitted an expert report providing a valuation of the blocks of class a and class b ssc stock transferred by mr jones and respondent submitted a rebuttal expert report critiquing that valuation we provide a summary of their conclusions and our own conclusions as to their valuations below as part of our analysis opinion i introduction and burden_of_proof at issue are the values of mr jones’ gifts of ssc class a and b stock and sjtc limited_partnership units ordinarily the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 the estate asserts that it provided complete and conclusive documentation and credible testimony of a correct valuation of the interests in sjtc and ssc sufficient to shift the burden_of_proof under sec_7491 under sec_7491 i f in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue see 116_tc_438 credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness quoting h_r conf rept no pincite 1998_3_cb_747 the resolution of this issue does not depend on which party has the burden_of_proof we resolve it on the basis of a preponderance_of_the_evidence in the record see 131_tc_185 supplementing tcmemo_2007_340 schank v commissioner tcmemo_2015_235 at the ssc class a and b stock and the sjtc units were valued at dollar_figure dollar_figure and dollar_figure respectively on the gift_tax_return the estate now asserts that the interests’ fair market values are dollar_figure dollar_figure and dollar_figure respectively thus conceding a small part of respondent’s deficiency respondent subsequently increased his valuation of an sjtc limited_partnership unit from dollar_figure to dollar_figure and he bears the burden_of_proof with respect to the increased deficiency attributable to that increase in valuation see 80_tc_872 aff’d 757_f2d_1208 11th cir learner v commissioner tcmemo_1983_122 ii gift_tax valuation principles gift_tax is imposed for each calendar_year on the transfer of property by gift during that taxable_year by an individual sec_2501 gift_tax ordinarily is to be paid_by the donor sec_2502 the tax is computed on the basis of the taxable_gifts made in a calendar_year sec_2502 the term taxable_gifts means the total the estate’s reported values differ from the values at which columbia financial arrived amount of gifts made in the year less certain deductions sec_2503 the total_amount_of_gifts in the year is the sum of the values of the gifts made in the year in excess of the exclusion amount in sec_2503 sec_25_2503-1 gift_tax regs the value of a gift of property is determined as of the date it is given sec_2512 the fair_market_value of property transferred as a gift is the price at which it would change hands between a willing buyer and a willing seller neither under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts 411_us_546 94_tc_193 sec_25_2512-1 gift_tax regs the willing buyer and seller are hypothetical persons not any specific or named person 249_f3d_1191 9th cir rev’g and remanding 112_tc_130 243_f3d_1145 9th cir rev’g tcmemo_1999_119 125_tc_227 when determining the fair_market_value of unlisted stocks for which no recent sales or bids have been made several factors should be considered including the company’s net_worth its earning power and dividend-paying capacity its good will the economic outlook in the industry its management and its position in the industry the degree of control of the business represented in the block of stock to be valued and the value of stock in similar publicly traded companies sec_25_2512-2 gift_tax regs see also estate of adell v commissioner tcmemo_2014_155 at revrul_59_60 sec_4 1959_1_cb_237 when determining the fair_market_value of an interest in a partnership the value of the partnership’s assets may be considered along with the same factors considered in determining the fair_market_value of stock sec_25_2512-3 gift_tax regs iii expert reports a the estate’s expert the estate’s valuation expert richard reilly has performed approximately business valuations of sawmills and timber product companies mr reilly valued sjtc and ssc as going concerns and relied on an income approach-- specifically the discounted cashflow dcf method--and a market approach in valuing the units of sjtc and ssc transferred as gifts mr reilly concluded that sjtc was worth dollar_figure million on a noncontrolling nonmarketable basis after adjustments and discounts and he calculated a value of dollar_figure per unit on the basis of the number of outstanding partnership units using that valuation the noncontrolling nonmarketable value of the block of limited_partner units transferred by mr jones to each of his daughters is dollar_figure mr reilly concluded that ssc was worth dollar_figure million on a noncontrolling nonmarketable basis after adjustments and discounts and he calculated a value of dollar_figure per share of class a voting_stock on the basis of the number of outstanding shares he applied a discount for lack of voting rights by relying on empirical studies and arrived at a dollar_figure value per share of class b nonvoting_stock b respondent’s experts respondent’s valuation expert philip schwab has performed several privately held business valuations mr schwab valued sjtc as a going concern and relied on an asset-based approach--specifically the net asset value nav method--and a market approach in valuing one sjtc limited_partnership unit after applying adjustments and discounts mr schwab determined that the value of sjtc on a noncontrolling nonmarketable basis was dollar_figure he determined a value of dollar_figure per limited_partner unit on the basis of the number of outstanding partnership units and a value of dollar_figure for the block of units mr jones transferred to each of his daughters john ashbrook was respondent’s rebuttal expert with respect to mr reilly’s valuation of ssc stock mr ashbrook previously had reviewed and completed several business valuations including several sawmills mr ashbrook challenged mr reilly’s use of the date revised projections and his treatment of ssc’s general_partner interest in sjtc and the intercompany receivable it held c valuation issues when considering expert testimony we have broad discretion to evaluate ‘the overall cogency of each expert’s analysis ’ 838_f2d_330 9th cir quoting 783_f2d_906 9th cir aff’g in part rev’g in part t c memo aff’g in part rev’g in part tcmemo_1986_318 we are not bound to follow the opinion of any expert witness where it is contrary to our own judgment 304_us_282 92_tc_312 estate of adell v commissioner at and we may adopt or reject an expert’s opinion in whole or in part davis v commissioner 110_tc_530 see also 74_tc_441 valuation is a question of fact and the factors considered in determining value should be weighed according to the circumstances in each case sammons v commissioner f 2d pincite revrul_59_60 sec_5 c b pincite three generally accepted approaches are used to value equity interests in closely held businesses the income approach the market approach and the asset- based approach exelon corp v commissioner 147_tc_230 aff’d 906_f3d_513 7th cir estate of noble v commissioner tcmemo_2005_2 wl at the income approach uses either the direct capitalization method or the dcf method to convert the anticipated economic benefits that the holder of the interest would stand to realize into a single present- valued amount estate of noble v commissioner wl at the market approach values the interest by comparing it to a comparable interest that was sold at arm’s length in the same timeframe accounting for differences between the companies by making adjustments to the sale price id and the asset-based approach values the interest by reference to the company’s assets net of its liabilities id when valuing an operating company that sells products or services to the public the company’s income receives the most weight see 79_tc_938 when valuing a holding_or_investment_company which receives most of its income from holding debt securities or other_property the value of the company’s assets will receive the most weight id pincite the primary dispute between the parties is whether sjtc should be valued using an income approach or an asset-based approach the parties have several other points of dispute the reliability of the revised projections the propriety of tax-affecting the proper treatment of intercompany loans from ssc to sjtc the proper treatment of ssc’s general_partner interest in sjtc and the appropriate discount for lack of marketability we consider these in detail below iv valuing sjtc the estate contends that sjtc is an operating company that sells a product-- logs--and therefore should be valued as a going concern with primary consideration to its earnings see revrul_59_60 sec_5 respondent on the other hand contends that sjtc is a natural resource holding_company and therefore the value of its timberlands--its underlying assets--should be given primary consideration in our valuation see id the estate rejects respondent’s asset-based valuation because there is no likelihood of sjtc’s selling its timberlands a operating versus holding_company the parties do not dispute that sjtc is a going concern rather they disagree on whether sjtc is an operating company that sells a product or a natural resource holding_company that simply holds timber as an investment for its partners not all companies are apt to be characterized as simply an operating company or a holding_or_investment_company estate of andrews v commissioner t c pincite an example is a company whose assets especially its real_property play a significant role in its income-producing operations see estate of smith v commissioner tcmemo_1999_368 wl at when valuing an interest in a company that has aspects of both an operating company and a holding_or_investment_company we will not restrict our consideration to only one approach to valuation estate of andrews v commissioner t c pincite sjtc’s timberlands are its primary asset and they will retain and increase in value even if sjtc is not profitable on a year-to-year basis see id pincite therefore it may be appropriate to consider an asset-based approach in valuing an interest in sjtc see estate of smith v commissioner wl at sjtc also is an operating company that plants trees and harvests and sells the logs cf 82_tc_239 holding that a timber company that simply acquired and held timberlands and timber rights for use by its affiliated companies should be valued on the basis of its assets aff’d 786_f2d_1174 9th cir it expends significant time and effort to ensure that its operation is efficient including selecting high-quality seedlings planting them properly and protecting them once planted it also practices sustained yield harvesting which requires the use of sophisticated software to ensure that it could maintain its timberlands over the long term even if selling the land or harvesting all of the trees would be most profitable in the short term thus sjtc is different from timos reits and other holding or investment companies and an income approach may be appropriate in valuing an interest in sjtc we conclude that sjtc has aspects of both an operating company and an investment or holding_company because it does not fit neatly into either category a valuation that combines consideration of sjtc’s earnings and assets and weights each appropriately may be necessary so we must dig deeper into the facts b sale of timberlands an asset-based approach necessarily assumes access to the value of sjtc’s underlying assets--its timberlands--through a hypothetical sale the likelihood that sjtc would sell its timberlands goes to the relative weight that we give an asset-based approach in valuing sjtc the less likely sjtc is to sell its timberlands the less weight we should assign to an asset-based approach see 586_fedappx_417 9th cir holding that no weight should be given to an asset-based valuation because the assumption of an asset sale was a hypothetical scenario contrary to the evidence in the record rev’g and remanding tcmemo_2011_141 wl the parties disagree on two points that bear on whether sjtc would sell its timberlands whether sjtc could sell its timberlands and whether we should consider sjtc separately or as a single business_enterprise with ssc respondent contends that circumstances may arise in which sjtc could and would sell its timberlands the estate argues that holders of blocks of sjtc limited_partnership units could not force a sale of its timberlands under the partnership_agreement and that ssc which has the exclusive authority to direct sjtc to make such a sale would never exercise that authority respondent argues that this inappropriately considers specific--rather than hypothetical--buyers and sellers we disagree ssc’s exclusive authority to exercise control_over sjtc under the partnership_agreement its interest in sjtc’s continued ownership of the timberlands see infra and the restrictions imposed on limited partners under the partnership_agreement do not depend on how many limited partners sjtc has or who they are these restrictions apply to the interest because of the partnership_agreement and the rights held by ssc and would be taken into account by any hypothetical buyer and seller of a limited_partner interest as further support for its position the estate argues that we should consider sjtc and ssc as a single business operation even though they are separate legal entities respondent argues that because sjtc and ssc are separate legal entities we should ignore their interdependent relationship when valuing them ssc’s continued operation as a sawmill company depended on sjtc’s continued ownership of timberlands and there was no likelihood that ssc as sjtc’s general_partner would direct sjtc to sell its timberlands while ssc continued operations as a sawmill in addition they had almost identical ownership and they shared administrative staff therefore on the basis of the facts we found above we conclude that sjtc and ssc were so closely aligned and interdependent that in valuing sjtc it is appropriate to take into account its relationship with ssc and vice versa contrary to respondent’s objection this does not ignore the status of sjtc and ssc as separate legal entities but recognizes their economic relationship and its effect on their valuations we therefore conclude that an income-based approach like mr reilly’s dcf method is more appropriate for sjtc than mr schwab’s nav method valuation see estate of giustina v commissioner f app’x pincite c mr reilly’s dcf method respondent offered two principal criticisms of mr reilly’s dcf method valuation mr reilly should not have relied on the date revised projections and mr reilly should not have tax-affected sjtc’s earnings before interest and taxes ebit in projecting net cashflow date revised projections respondent argues that the date revised projections that mr reilly used in determining sjtc’s net cashflow were unreliable these revised projections were made less than two months after sjtc’s annual report out of concern that sjtc was going to violate loan covenants the companies’ management team completed the date revised projections using the same process that they used to prepare the yearly projections included in their annual reports they were the most current projections and were relied on for business decisions at the valuation_date in fact respondent’s expert mr schwab also used the revised projections in his guideline publicly traded companies valuation he averaged the revised projections with the projections from the most recent annual report because he thought the revised projections may have represented the worst-case scenario and were overly pessimistic not because he felt the projections were unreliable the only ground for challenging the reliability of the revised projections is that the volatile economic conditions meant that they were not reliable for long this is precisely why management wanted the revised projections as they were the most current as of the valuation_date mr reilly’s use was appropriate tax-affecting the valuation of sjtc in his dcf method mr reilly tax-affected sjtc’s earnings to do this he used as a proxy for the combined federal and state tax burdens that owners of sjtc would bear treating sjtc in effect as a taxable c_corporation albeit at an individual not corporate tax_rate and adjusted both the earnings he used to calculate sjtc’s net cashflow and the cost of debt capital he used to determine the appropriate discount rate he then computed the benefit of the dividend tax avoided by estimating the implied benefit for sjtc’s partners in prior years and considering an empirical study analyzing s_corporation acquisitions cited in his report in his guideline publicly traded companies valuation he used the tax-affected earnings as well although the metrics he used to compare the companies to sjtc were pretax finally he applied a premium to sjtc’s weighted business_enterprise value that is his weighted dcf method and guideline publicly traded companies method valuations to reflect that benefit respondent contends that mr reilly improperly adjusted sjtc’s value for entity-level taxes even though it is a partnership and therefore is not liable for tax at the entity level and there is no evidence that sjtc would become a taxable c_corporation he further argues that tax-affecting abandons the arm’s length formulation of fair_market_value in the absence of a showing that two unrelated parties dealing at arms length would tax-affect sjtc’s earnings because it inappropriately favors a hypothetical buyer over the hypothetical seller therefore it understates the value of a limited_partner interest in sjtc respondent instead argues that a zero tax_rate appropriately reflects sjtc’s flowthrough status the estate argues that a zero tax_rate at the entity level would overstate the value of an interest in sjtc this it contends is because sjtc is a passthrough_entity and its partners are taxed at their ordinary rates on their shares of partnership income and gain whether or not sjtc distributes any cash and a hypothetical buyer would take this into consideration and therefore it contends a valuation of sjtc must take into account the partners’ tax_liabilities in their expected_return on their investment the estate also argues that a hypothetical buyer and seller also would take into account the benefit of dividend taxes avoided by operating as a flowthrough in support of its argument the estate cites bernier v bernier n e 2d mass there in the context of a divorce dispute involving an s_corporation a massachusetts state court held a pplying the c_corporation rate of taxation to an s_corporation severely undervalues the fair_market_value of the s_corporation by ignoring the tax benefits of the s_corporation structure and failing to compensate the seller for the loss of those benefits on the other hand we agree that failure entirely to tax affect an s_corporation artificially will inflate the value of the s_corporation by overstating the rate of return that the retaining shareholder could hope to achieve id pincite citing del open mri radiology assocs v kessler a 2d del ch affording a remedy to the kessler group that denies the reality that each shareholder owes taxes on his proportional interest in delaware radiology would result in the kessler group receiving a higher per share value from the court than it could ever have realized as a continuing shareholder see also franklin m fisher christopher f noe evan sue schouten the sale of the washington redskins discounted cash_flow valuation of s-corporations treatment of personal taxes and implications for litigation stan j l bus fin courtney sparks white comment s_corporations a taxing analysis of proper valuation cap u l rev in effect both parties argue that a hypothetical buyer and seller would take into account sjtc’s business form when determining the fair_market_value of a limited_partner interest they just disagree about how to do this as we did in gross v commissioner tcmemo_1999_254 wl aff’d 272_f3d_333 6th cir and subsequent cases we decide this question of fact on the basis of the record before us while respondent objects vociferously in his brief to petitioner’s tax- affecting his experts are notably silent the only mention comes in mr schwab’s rebuttal report in which he argues that mr reilly’s tax-affecting was improper not because sjtc pays no entity level tax but because sjtc is a natural_resources holding_company and therefore its rate of return is closer to the property rates of return they do not offer any defense of respondent’s proposed zero tax_rate thus we do not have a fight between valuation experts but a fight between lawyers we do not find respondent’s arguments against mr reilly’s methodology convincing while respondent correctly points out that we rejected the proffered tax-affecting in gross and later cases he misconstrues our rationale in gross v commissioner wl at we concluded that the principal benefit that shareholders expect from an s_corporation_election is a reduction in the total_tax burden imposed on the enterprise the owners expect to save money and we see no reason why that savings ought to be ignored as a matter of course in valuing the s_corporation we then concluded that on the record in that case a zero-percent corporate tax_rate properly reflected those tax savings rejecting the expert’s offered justifications more recently in estate of gallagher v commissioner tcmemo_2011_148 wl at supplemented by tcmemo_2011_244 we again rejected tax-affecting because the taxpayer’s expert did not justify it but again acknowledged that the benefit of a reduction in the total_tax burden borne by s_corporation owners should be considered when indeed in discussing the analysis by the commissioner’s expert in gross we noted the importance of treating both cashflows and the discount rate consistently as mr reilly did here gross v commissioner tcmemo_1999_254 wl at aff’d 272_f3d_333 6th cir in gross the expert applied a hypothetical corporate tax_rate to earnings but did not apply any premium to reflect the benefit of avoided dividend tax thus the court was presented with a choice between a or a corporate tax_rate id that is not the choice before us here valuing an s_corporation and in estate of giustina v commissioner wl at we rejected tax-affecting in the valuation of a partnership because we found the taxpayer’s expert’s method to be faulty he used a pretax discount rate to present_value posttax cashflow the question in those cases as here was not whether to take into account the tax benefits inuring to a flowthrough entity but how we find on the record before us that mr reilly has more accurately taken into account the tax consequences of sjtc’s flowthrough status for purposes of estimating what a willing buyer and willing seller might conclude regarding its value his adjustments include a reduction in the total_tax burden by imputing the burden of the current tax that an owner might owe on the entity’s earnings and the benefit of a future dividend tax avoided that an owner might enjoy we are mindful that the science of valuing closely held companies usually results in a gross terminal logical inexactitude in the words of winston churchill e g maris v commissioner tcmemo_1980_444 and as we admonished in buffalo tool die mfg co v commissioner t c pincite in the final analysis the court may find the evidence of valuation by one of the parties sufficiently more convincing than that of the other party so that the final result will produce a significant financial defeat for one or the other rather than a middle-of-the-road compromise which we suspect each of the parties expects the court to reach mr reilly’s tax-affecting may not be exact but it is more complete and more convincing than respondent’s zero tax_rate d the market approach both mr reilly and mr schwab also used the guideline public company method for sjtc which values an interest in a subject company by comparing it to publicly traded companies in the same line_of_business combining the resulting value from that method with their other chosen method both experts conducted database searches for guideline companies that produced similar groups of companies in his brief respondent accepted mr reilly’s market approach valuation we do as well and recap it below mr reilly chose six guideline companies pope resources plum creek timber potlatch corp rayonier weyerhaeuser and deltic timber he then used four different measures to assess the differences between sjtc and the guideline companies ebit earnings before interest taxes depreciation depletion and amortization ebitdda revenue and adjusted tangible book_value of invested capital atbvic atbvic is calculated by adding the accounting book_value of the interest-holder’s equity to the accounting book_value of the interest-bearing debt minus the accounting book values of intangible assets and the timberlands plus the estimated market_value of the timberlands mr reilly relied on sjtc’s reported and projected_earnings for the fiscal_year the last months before the valuation_date and the historical five- year average and sjtc’s reported and projected revenue for the and fiscal years the last months before the valuation_date and the historical five- year average and he relied on sjtc’s atbvic for the last months before the valuation_date the estate accepted the timberland valuation submitted by respondent’s expert christopher singleton which concluded that the timberland had a fair_market_value of dollar_figure million as of the valuation_date therefore mr reilly used dollar_figure million as the estimated market_value of sjtc’s timberlands in calculating atbvic mr reilly found that sjtc was significantly smaller than the median guideline company measured by revenue and assets in the last months before the valuation_date he also found that sjtc was less profitable than all but one of the guideline companies measured by projected ebitdda for the fiscal_year although it was more profitable than any of the guideline companies in terms of the historical five-year average of ebitdda finally while sjtc projected significant earnings growth between the and fiscal years its revenue decreased at a faster pace than the median guideline company over the previous five years to account for the differences between sjtc and the guideline companies mr reilly selected pricing multiples to apply to sjtc’s financial fundamentals for ebit and ebitdda that were slightly above the guideline company low for revenue that was slightly under the guideline company low and for atbvic that was below the guideline company low on the basis of the indicated enterprise values for each measure mr reilly calculated a weighted enterprise value for sjtc of dollar_figure million on a noncontrolling marketable basis e intercompany debt respondent argues that mr reilly erred in his treatment of intercompany loans from ssc to sjtc mr reilly regarded the intercompany debt as a clearing account or simply two pockets of the same pair of pants excluding the receivable held by ssc and sjtc’s offsetting liability while taking account of ssc’s and sjtc’s intercompany interest_income and expense respondent argues mr reilly gave a weight to each of ebit and ebitdda projections for the fiscal_year for the months before the valuation_date and for the historical five-year average he gave a weight of to each of the revenue projections for the and fiscal years the revenue for the months before the valuation_date and the historical five-year revenue average and he gave a weight to the atbvic for the months before the valuation_date that mr reilly eliminated the intercompany debt because it would have left sjtc with a negative value an absurd conclusion that mr reilly wished to avoid respondent argues that while mr reilly treated ssc’s receivable from sjtc as an operating asset it is actually a nonoperating asset the value of which should have been added back into mr reilly’s dcf method valuation at the end respondent contends that the intercompany receivable is an investment in a separate company rather than one made in the course of ssc’s business sjtc would have a negative value only if we accepted respondent’s premise that we should not consider sjtc and ssc as a single business_enterprise we rejected respondent’s premise here the size of the intercompany debt is directly related to the connection between the two companies ssc’s loan to sjtc was not an investment in a separate company but rather an intercompany clearing account management used these accounts to move cash across the seneca companies as needed assigning the cost of borrowing to the unit using the cash by charging interest on intercompany transfers while the interest rate was arm’s length in that it reflected the rate the seneca companies were charged by the third-party lender there was no indication that third-party loans would be available to ssc on those terms without the security of sjtc’s timberlands rather the fact that ssc and sjtc’s joint credit agreements are secured_by sjtc’s timberlands is evidence that ssc could not obtain third-party loans similarly the record does not support a conclusion that sjtc would be able to borrow from third parties the amounts of the outstanding loans from ssc on those terms in addition to the third-party debt it had outstanding by eliminating ssc’s receivable and sjtc’s payable and treating their intercompany interest_income and expense as operating income and expense mr reilly captured their relationship as interdependent parts of a single business_enterprise because sjtc’s intercompany interest_income and expense were accounted for in the dcf method valuation the intercompany debt need not be added in at the end as a nonoperating asset see estate of heck v commissioner tcmemo_2002_34 v valuing ssc respondent did not submit a valuation of ssc and largely accepted the valuation methods and inputs mr reilly used in his valuation of ssc respondent has three criticisms of mr reilly’s concluded values of dollar_figure and dollar_figure per share for ssc voting and nonvoting_stock respectively mr reilly improperly treated ssc’s dollar_figure million receivable from sjtc as an operating asset mr reilly improperly treated ssc’s general_partner interest in sjtc as an operating asset and improperly accounted for it in ssc’s value and mr reilly improperly tax-affected his dcf method valuation of ssc a intercompany debt respondent objects to treatment of ssc’s intercompany receivable from sjtc as an operating asset as discussed above ssc and sjtc were part of a single business_enterprise and management used intercompany accounts to move cash between the companies ssc’s advances to sjtc were not investments they were cash transfers to the borrowing arm of the seneca enterprise--sjtc--so that it could pay down debt to third-party lenders mr reilly’s valuation properly eliminated these intercompany clearing accounts and properly treated the receivable as part of ssc’s operations that produced operating income b ssc’s general_partner interest in sjtc mr reilly accounted for ssc’s general_partner interest in sjtc in his dcf method by including a projected amount of partnership income in his projections for each year in the projection period mr reilly added dollar_figure in partnership income which he determined using the 5-year and the 10-year historical median distributions from sjtc respondent contends that a valuation of ssc should account for the general partner’s control_over sjtc he argues that mr reilly understates the value of ssc’s general_partner interest in sjtc by limiting it to expected distributions he contends that the general_partner interest is a nonoperating asset--an outside investment--that grants ssc exclusive control_over the management of sjtc respondent argues therefore that the value of ssc’s general_partner interest in sjtc is better represented by of the value of sjtc than by projected annual distributions but he has not offered an explanation as to how we should take ssc’s control into account that also takes into account our finding that ssc would not direct sjtc to sell its timberlands we conclude instead that the general_partner interest is an operating asset that controlling_interest ensured that ssc and sjtc could be operated as a single business_enterprise and respondent agrees with the estate that ssc is an operating company and should be valued on the basis of its earnings in this light we find mr reilly’s use of expected distributions to represent the value of the general_partner interest to ssc to be reasonable we therefore conclude that mr reilly’s treatment of ssc’s general_partner interest in sjtc was appropriate c tax-affecting the valuation of ssc mr reilly used the same methodology to tax-affect his valuation of ssc except that he used a different rate for the dividend tax avoided because his analysis of the implied benefit for ssc’s shareholders in prior years yielded a different rate we accept mr reilly’s method of tax-affecting the valuation of ssc for the same reasons we accepted it for the valuation of sjtc vi discount for lack of marketability the two experts are only apart on marketability discounts mr reilly applied to his weighted business_enterprise value a discount for lack of marketability which he based on empirical studies of the discounts on transfers of restricted shares of publicly traded companies and on private transfers before initial public offerings ipo mr schwab determined a discount for lack of marketability by analyzing the discounts applied in private sales of restricted_stock respondent contends that mr reilly’ sec_35 discount for lack of marketability was excessive and that he did not explain sufficiently how he arrived at the discount we disagree mr reilly attached an appendix to his report in which he explained the reasoning behind the discount for lack of marketability in doing so he explained in detail the common empirical models--studies on the sales of restricted_stock and on private pre-ipo sales of stock--and the two theoretical models--the option pricing model and the dcf model--summarizing the methodology and results of individual studies he then discussed the effect that restrictions on transferability have on a discount as well as the other factors listed in mandelbaum v commissioner tcmemo_1995_255 aff’d 91_f3d_124 3d cir mr reilly arrived at a discount on the basis of the studies he previously discussed and on sjtc’s unique characteristics such as its buy-sell_agreement its lack of historical transfers a potentially indefinite holding_period its reported loss in the months before to the valuation_date and the unpredictability of partner distributions we conclude that mr reilly’s discount was appropriate and adequately explained mr schwab did not consider the restrictions on transferability in the sjtc buy-sell_agreement and he conceded at trial that it would likely increase the discount by something like because mr schwab was guessing pincite in mandelbaum v commissioner tcmemo_1995_255 aff’d 91_f3d_124 3d cir we examined our caselaw regarding marketability discounts and distilled factors that we may consider in determining the appropriate discount the value of the company’s privately traded stock relative to the value of its publicly traded stock an analysis of the company’s financial statements the company’s capacity to make distributions its history of paying distributions and amounts of prior distributions the nature of the company its history its position in its industry and its economic outlook the company’s management the degree of control conferred by the interest transferred restrictions on transferability the holding_period required to realize a profit the company’s redemption policy and the cost to make a public offering see 88_tc_38 n tr co v commissioner 87_tc_349 although mr reilly arrived at a discount of in his report the appendix to his report says that he concluded a discount of it appears that his conclusion in the appendix is a typo his calculations used a rate changes to his discount during the trial to account for considerations that he left out we conclude that the proper discount for lack of marketability wa sec_35 vii conclusion we summarize our conclusions as follows first we do not accept mr schwab’s nav method for valuing sjtc because there was no likelihood of a sale of sjtc’s timberlands and thus an asset-based approach was not appropriate for valuing sjtc second we find that mr reilly’s use of the revised projections in his valuation of sjtc was proper third we accept mr reilly’s tax-affecting in his valuations of sjtc and ssc as more accurate than respondent’s blunt zero-rate approach fourth we conclude that mr reilly properly treated the intercompany loans from ssc to sjtc and ssc’s general_partner interest in sjtc as operating_assets and finally we find that mr reilly’s discount for lack of marketability was reasonable we therefore adopt the valuations in mr reilly’s report and find that the noncontrolling nonmarketable values of the blocks given as gifts as of the valuation_date were as follows shares units ssc class a voting ssc class b nonvoting ssc class b nonvoting sjtc limited_partnership units value per share units value of block dollar_figure dollar_figure big_number big_number big_number any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
